COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-06-268-CV
 
 
RONALD KENNEDY                                                              APPELLANT
 
                                                   V.
 
R. WATHEN, DOROTHY THORTON, R. ROWE                           APPELLEES
AND
OTHER UNKNOWN PERSONS WHO 
HAVE
ACTED INDIVIDUALLY, PERSONALLY 
AND
JOINTLY UNDER THEIR CAPACITY OF 
EMPLOYMENT
AND ITS AUTHORITY IN 
UNCONSTITUTIONAL
AND UNLAWFUL 
MANNER
TO VIOLATE THE RIGHTS OF 
PLAINTIFF
 
                                              ------------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Ronald Kennedy, pro
se, attempts to appeal from the trial court=s order dismissing as frivolous his claims against Appellees.  The trial court signed the order of dismissal
on April 4, 2006, but Appellant did not file his notice of appeal until August
4, 2006, long after the applicable deadline. 
See Tex. R. App. P.
26.1.
On August 7, 2006, we
notified Appellant that we would dismiss this appeal unless he or any party
desiring to continue the appeal filed a response by August 17, 2006.  See Tex.
R. App. P. 42.3(a). We have received no response.
The times for filing a notice of appeal are jurisdictional
in this court, and absent a timely filed notice of appeal, we must dismiss the
appeal.  See Tex. R. App. P. 25.1(b), 26.1; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
Because Appellant=s notice of appeal was not timely filed,
we dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P.
42.3(a), 43.2(f). 
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:
September 14, 2006




[1]See Tex. R. App. P. 47.4.